Citation Nr: 0819674	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  06-23 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation for peripheral 
neuropathy of the right lower extremity, rated at 10 percent 
for the period prior to September 21, 2006, and rated 20 
percent for the period thereafter.  

2.  Entitlement to an initial evaluation for peripheral 
neuropathy of the left lower extremity, rated at 10 percent 
for the period prior to September 21, 2006, and rated 20 
percent for the period thereafter.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty October 
1966 to August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which, in pertinent part, granted 
service connection for peripheral neuropathy of the right and 
left lower.  Initial 10 percent evaluations were assigned for 
each extremity, effective March 29, 2004.  The veteran timely 
appealed the RO's August 2005 evaluation to the Board.

By way of an October 2006 rating action, the Decision Review 
Officer (DRO) increased the ratings assigned for the service-
connected peripheral neuropathy of the right and left lower 
extremities from 10 to 20 percent, effective September 21, 
2006.  This date is the date of a VA examination report 
reflecting an increase in severity in said disabilities.  

The issues on appeal have been characterized in a manner that 
ensures consideration of whether a higher rating is warranted 
at any point since the effective date of service connection 
for each the right and left lower extremity peripheral 
neuropathy.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from private sources.  38 U.S.C.A. 
§ 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) 
(2007).  VA is also required to provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).

On a VA Form 21-4138, received in February 2006 and accepted 
as the appellant's notice of disagreement, the veteran 
indicated that he had recently received treatment from a Dr. 
G. at the Wilmington, North Carolina VA Medical Center 
(VAMC).  Although treatment records from the Wilmington VAMC 
dated from December 2002 to June 2005 are associated with the 
claims file, there are no records of any pertinent treatment 
that would have been "recently received" at the time of the 
February 2006 statement, nor are there records of any 
treatment received since June 2005.  Records of recent 
treatment for peripheral neuropathy would certainly be 
relevant to the matters on appeal.  VA medical records 
pertinent to the appealed issues dated after June 2005 should 
be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is held to have 
constructive notice of documents generated by VA, even if the 
documents have not been made part of the record in a claim 
for benefits).  Accordingly, and because it does not appear 
that the RO has heretofore made any effort to procure them, a 
remand is required.  38 C.F.R. § 19.9 (2007).

A remand is also required in order to have the veteran re-
examined.  The record, as it stands, contains some 
information which suggests that the veteran may be entitled 
to higher ratings for his peripheral neuropathy.  However, 
the veteran's assertions notwithstanding, the record does not 
contain all of the information necessary to a full and proper 
adjudication of his claims.  It is not entirely clear, for 
example, which of the nerves in the veteran's lower extremity 
are affected by peripheral neuropathy, and to what extent.  
See, e.g., 38 C.F.R. § 3.327(a) (2007) (indicating that re-
examinations are generally required if evidence indicates 
that the current rating may be incorrect).

The veteran is hereby notified that it is his responsibility 
to report for the examinations scheduled in connection with 
this REMAND, and to cooperate in the development of his case.  
The consequences of failure to report for a VA examination 
without good cause may include denial of his claims.  
38 C.F.R. §§ 3.158, 3.655 (2007).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Obtain any outstanding records of 
treatment the veteran received for 
peripheral neuropathy of the lower 
extremities, from the Wilmington, North 
Carolina VAMC, dated after June 2005.  All 
efforts to obtain the records should be 
documented in the claims folder.  If any of 
the requested records can not be obtained, 
written documentation stating this face must 
be associated with the claims file.  Any 
additional evidence obtained should be 
associated with the claims file.

2.  After the foregoing development has been 
completed, arrange to have the veteran 
scheduled for a neurological examination of 
his lower extremities.  After reviewing the 
claims file, examining the veteran, and 
performing any indicated testing, the 
examiner should indicate, with respect to 
each lower extremity, whether any or all of 
the following nerves are affected by 
diabetic peripheral neuropathy: (1) sciatic, 
(2) external popliteal (common peroneal), 
(3) musculocutaneous (superficial peroneal), 
(4) anterior tibial (deep peroneal), (5) 
internal popliteal (tibial), (6) posterior 
tibial, (7) anterior crural (femoral), (8) 
internal saphenous, (9) obturator, (10) 
external cutaneous nerve of the thigh, and 
(11) ilio-inguinal.  For each affected 
nerve, the examiner should indicate, with 
respect to each lower extremity, whether the 
impairment is in the nature of a neuritis, a 
neuralgia, and/or paralysis.  If paralysis 
of any nerve is identified, the examiner 
should indicate whether the paralysis is 
complete or incomplete and, if it is 
incomplete, whether the incomplete paralysis 
is best characterized as mild, moderate, 
moderately severe, or severe.  The examiner 
should also note, with respect to each lower 
extremity, whether there is any loss of 
reflexes, muscle atrophy, or sensory 
disturbances; whether there is pain and, if 
so, whether it is dull and intermittent or 
constant and occasionally excruciating; 
whether active movement of muscles below the 
knee is possible; whether flexion of the 
knee is weakened by neurological impairment; 
whether the foot dangles and drops, and 
whether it can be dorsiflexed, plantar 
flexed, and abducted; whether adduction or 
eversion of the foot is weakened or 
impossible; whether the first phalanges of 
the toes are drooped; whether the proximal 
phalanges of the toes can be extended 
(dorsal flexion); whether the toes can be 
flexed and separated; whether there is 
paralysis of all muscles in the sole; and 
whether anesthesia covers the entire dorsum 
of the foot and toes.  A complete rationale 
for all opinions should be provided.

3.  Thereafter, take adjudicatory action on 
the veteran's claims for higher initial 
ratings for peripheral neuropathy of his 
lower extremities.  In so doing, consider 
the specific nerves of the lower extremities 
that are medically identified as being 
affected by diabetic peripheral neuropathy, 
and all appropriate neurological diagnostic 
codes.  Also consider whether "staged" 
ratings are warranted pursuant to Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).  
If any benefit sought remains denied, issue 
a supplemental SOC (SSOC) to the veteran and 
his representative.  The SSOC should 
contain, among other things, a summary of 
the evidence that has been added to the 
claims file since the time that the last 
SSOC was issued in November 2006, and any 
additional diagnostic codes deemed 
applicable.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

